Citation Nr: 0530675	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-17 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease.

2.  Entitlement to service connection for hypertensive 
vascular disease.  

3.  Entitlement to service connection for gastric ulcer.

4.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to June 
1962.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Nashville, Tennessee, which denied the issues on appeal.  

This matter was remanded in June 2004 for due process 
purposes.  Such has been accomplished and the case is now 
returned to the Board for further consideration.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran's arteriosclerotic heart disease is not shown 
to be related to service or an incident of service origin.

3.  The veteran's hypertensive vascular disease is not shown 
to be related to service or an incident of service origin.

4.  The veteran's peptic ulcer disease is not shown to be 
related to service or an incident of service origin.

5.  The veteran's major depressive disorder is not shown to 
be related to service or an incident of service origin.



CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2005), 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).

2.  Hypertensive vascular disease was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2005), 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).

3.  Peptic ulcer disease was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2005), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).

4.  Major depressive disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005), 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable Agency of Original 
Jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

The veteran has been informed of the evidence needed to show 
his entitlement to service connection via a RO duty to assist 
letter issued in April 2002, the January 2003 rating 
decision, and the June 2003 statement of the case (SOC).  In 
addition, the RO sent the veteran another duty to assist 
letter issued in July 2004, and this along with the April 
2002 letter and the June 2003 SOC also provided the veteran 
with specific information concerning the VCAA and 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
Thus, no further notices are required.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  In this case, all identified and available 
evidence has been obtained, including all relevant treatment 
records and examination reports.  Thus, the Board finds that 
no additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
submitted, identified or remains outstanding, and the duty to 
assist requirement has been satisfied.  See Quartuccio, 
supra.

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. 
§ 3.303(d) (2005).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as ulcers (gastric or 
duodenal) cardiovascular disorder including hypertension and 
any psychosis is manifest to a compensable degree within a 
year thereafter, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service.  38 U.S.C.A. §§ 
1101, 1112, 1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002). A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran contends that he is entitled to service 
connection for arteriosclerotic heart disease, hypertensive 
vascular disease, major depression and an ulcer.

The medical evidence shows that the veteran's April 1958 
entrance examination revealed normal heart and vascular 
findings, normal psychiatric findings and normal examination 
of the abdomen and viscera.  His blood pressure was 130/70 
sitting.  His sitting pulse was 72.  In the accompanying 
report of medical history, he denied any history of stomach 
trouble, high blood pressure, pain or pressure in his chest, 
shortness of breath, frequent indigestion, depression, 
excessive worry, nightmares, nervous trouble of any sort and 
excessive drinking.  A March 1959 periodic examination 
revealed normal heart and vascular findings, normal 
psychiatric findings and normal examination of the abdomen 
and viscera.  His blood pressure was 108/64 sitting, 110/70 
standing.  His sitting pulse was 72 and his pulse immediately 
after exercise was 104 and two minutes after exercise was 80.  
His June 1962 separation examination revealed normal heart 
and vascular findings, normal psychiatric findings and normal 
examination of the abdomen and viscera, except for a 
hemorrhoid.  His blood pressure was 134/90 sitting, 134/88 
standing.  His sitting pulse was 80 and his pulse immediately 
after exercise was 96 and two minutes after exercise was 88.  
The service medical records revealed no evidence of treatment 
for heart complaints or high blood pressure, stomach 
complaints or psychiatric complaints.  

VA treatment records from 1988 reveal that the veteran was 
admitted to the hospital for alcohol dependence from February 
to March 1988.  The February 1988 admission record gave a 
history of two prior admissions for alcohol dependence in 
1973 and 1984.  He had been sober since 1984 until five and a 
half months ago, when he resumed drinking.  He also had a 
background of gastrointestinal (GI) bleeding.  Physical 
examination showed 1+ for blood in the stools.  Laboratory 
tests and drug screen were negative.  He was oriented in all 
spheres and denied suicidal or homicidal thoughts.  No 
psychotic symptom was observed on admission.  

A February 1988 social work record during his treatment 
described the veteran's five and a half month drinking binge 
resulting in blackouts and he began feeling depressed.  He 
decided to admit himself for treatment after a 10 day binge 
led to hospitalization.  His history included his time in the 
service from 1958 to 1962 in which he reported problems 
drinking, but no consequences.  He described himself as 
having been a loner the majority of his life, which he 
related to his feelings regarding his childhood.  Regarding 
drinking, he indicated that he started drinking at age 15, 
and that during the service, his consumption increased daily.  
He described his drinking as binge type drinking for 2 to 3 
days at a time, with the longest period as 10 days.  He 
reported blackouts and depressed feelings when drinking.  His 
medical history was noted to include nose surgery in 1972 and 
treatment for alcohol related problems in 1979, 1984 and 
1988.  He indicated that he underwent electroconvulsive 
therapy (ECT) in 1979, for depression.  He was noted to show 
no signs of a thought disorder and appeared very relaxed and 
calm during the Social Work interview.  He also demonstrated 
adequate reality contact, coherence, orientation, attention 
span, memory and communication skills.  He denied current 
suicidal ideations but admitted to two past attempts.  

Other records from the February to March 1988 treatment 
reveal that he also had GI symptoms of hematemesis and 
hematochezia.  He reported two previous suicide attempts in 
the early 1970's.  An X-ray of the chest revealed slight 
hyperinflation of the lungs, otherwise unremarkable chest, 
with heart and vascular markings shown to be normal.  A 
February 1988 psychological assessment revealed that the 
veteran was drinking to manage unpleasant emotions, although 
no specific diagnosis was given.  A February 1988 physical 
examination revealed pertinent findings of the heart having 
regular rate and rhythm without carotid bruits and peripheral 
pulses intact and evidence of occult blood on 
gastrointestinal.  The impression was ETOH abuse and GI 
bleed.  Records in March 1988 revealed that the veteran 
denied any severe depression problems but voiced problems 
dealing with stress and tension from everyday life.  He was 
described as having excessive use of alcohol related to 
ineffective coping skills.  On discharge from the program in 
March 1988, he denied suicidal or homicidal thoughts.  

VA records from February 1995 in conjunction with cataract 
surgery reflect a diagnosis of hypertension.  In March 1996 
he was hospitalized for shortness of breath, and among other 
findings, was noted to have elevated blood pressure of 
140/110.  X rays of the chest in March 1996 showed findings 
of general interstitial thickening with mild hyperexpansion 
of lungs.  It was noted that the findings could represent 
chronic obstructive pulmonary disease (COPD) and chronic 
fibrotic change.  Superimposed mild changes of congestive 
heart failure (CHF) or interstitial pneumonitis was not 
excluded.  Among the diagnoses in March 1996 were COPD 
exacerbation, CHF and hypertension.  

In December 1996 he was hospitalized with a six week history 
of left sided chest pain and findings of abnormal 
electrocardiogram (ECG).  He underwent heart catheterization, 
following which the discharge diagnoses in December 1996 
included three vessel coronary artery disease with abnormal 
left ventricular function with moderate reduction in left 
ventricular systolic function; left internal carotid artery 
critical stenosis; hypertension, COPD and history of 
congestive heart failure exacerbation.  In January 1997, the 
veteran underwent coronary artery bypass surgery.  A January 
1997 consult to psychology from cardiology revealed the 
veteran to voice no complaints and objectively showed no 
mental status difficulties.  He denied any psychiatric 
history.  He underwent additional cardiovascular surgery in 
March 1997, consisting of left carotid enterectomy.  The 
March 1997 surgical report noted a past medical history that 
included 1. Myocardial infarction, March 1996 2.  Peptic 
ulcer disease 3. hypertension.  A December 1997 ECG report 
yielded findings of abnormal ECG.  

In April 1998, the veteran was seen for complaints of 
"bloating."  An ECG showed no significant changes from 
December 1997.  Examination of the abdomen revealed no 
significant findings, with no tenderness.  The diagnostic 
impression was colon gas.  An April 1998 VA X ray of the 
abdomen showed no acute abnormality of the abdomen.  

VA treatment records from 1999 through 2004 reflect continued 
treatment for chronic cardiovascular problems, including 
hypertension, vascular and heart problems.  The records also 
make occasional references to an ulcer condition and anxiety.  
A December 1999 VA cardiac treatment record reflects that the 
veteran gave a history of cardiovascular irregularities since 
his thirties and was noticing an increase of palpitations the 
past eight months since being placed on Prednisone for back 
problems and antibiotics for an ulcer.  Complaints of severe 
elevations in blood pressure were also reported in December 
1999.  

A November 2000 record showed complaints of bright red blood 
mixed with bowel movement with a history of an ulcer.  He was 
assessed with a hemorrhoid.  

In December 2000, he underwent a series of examinations to 
determine the cause of left arm and face numbness and was 
noted to have a history of past cardiac surgeries and 
cerebrovascular accident (CVA).  The December 2000 records 
revealed ongoing hypertension, as well as findings of 
intermittent bradycardia and assessed the episodes of 
numbness as likely transient ischemic attacks (TIA).  In 
January 2001 he was hospitalized for CVA and TIA.  Among the 
diagnoses noted in January 2001 were transitory cerebral 
ischemia, CVA, carotid artery disease, coronary artery 
disease, and hypertension.  He continued to be treated for 
problems related to CVA and TIA as shown in records 
throughout the remainder of 2001.    

Records from 2002 reflect continued treatment for 
cardiovascular problems as noted above.  In April 2002 he was 
treated for complaints of unstable angina and testing 
revealed him as having significant athero-occlusive coronary 
disease with tests showing infarct of the anterior contiguous 
wall, apex, inferior wall of variable severity.  Among the 
medical history noted in April 2002 included anxiety state, 
cerebral ischemia, CVA, carotid artery disease, coronary 
artery disease, and hypertension.  These diagnoses were 
reported again in a June 2002 record, which noted the anxiety 
state to be stable.

Treatment for psychiatric complaints are revealed in records 
beginning October 2002 which note that the veteran requested 
a referral to mental health services for complaints of 
depression, with problems sleeping, nightmares and intrusive 
thoughts of death and suicide.  He also gave a history of 
significant depression in his 30's requiring shock treatment.  
A December 2002 mental health consult gave a history of 
depression, CAD, TIA, with the veteran complaining of feeling 
depressed off and on since the coronary artery bypass graft 
(CABG) in 1997.  He had a past psychiatric history 
significant for major depressive disorder (MDD) treated with 
shock treatments when he was 30 years old.  He admitted to 
heavy drinking at the time.  He gave a history indicative of 
a normal upbringing as a child, with no apparent problems.  
He gave a history of having been court martialed for public 
intoxication and unruly behavior while in the service.  
Following examination, he was diagnosed with MDD, recurrent, 
dysthymia rule out depression due to general medical 
condition (GMC), rule out sub induced mood disorder.  This 
diagnosis was confirmed in January 2003.  

VA records from 2003 to 2004 reflect continued treatment for 
serious health problems including cardiovascular problems as 
well as depression.  A problem list after he was treated for 
a rib injury in July 2003 included postsurgical aortocoronary 
bypass status, old myocardial infarction, gastroesophageal 
reflux disorder, major depression, dysthymic disorder, 
essential hypertension, anxiety state, TIA, CVA , carotid 
artery disease and coronary artery disease.  In November 2003 
the veteran contacted a social worker, requesting a letter 
from the VA regarding his various medical problems described 
as CAD, hypertension, ulcers and a hernia and how they 
affected his ability to work.  In January 2004 a note was 
drafted in conjunction with his request stating that the 
veteran was being treated for the following conditions: 
hypertension, CAD, hyperlipidemia, headaches, major 
depression with anxiety, s/p TIA/CVA hiatal hernia.  He 
received medical care for these conditions and required 
multiple medical appointments to monitor and treat his 
medical problems.  He was viewed as unemployable and his 
conditions were chronic and lifelong.  No opinion on service 
connection was given in this note.  

The veteran was seen by the VA in April 2004 for complaints 
of chest pain, assessed as angina and following examination, 
the diagnoses included CAD s/p CABG, CVA, carotid artery 
disease, s/p L CEA, hyperlipidemia, hypertension, and 
depression.  Another April 2004 record reflects complaints of 
rectal bleeding with a history of ulcer disease for which he 
had received prior treatment, although it was not noted to be 
mentioned in the record.  

After consideration of all of the medical evidence, the Board 
finds that the evidence does not support a finding that the 
veteran's claimed arteriosclerotic heart disease, 
hypertensive vascular disease, peptic ulcer disease and major 
depressive disorder are the result of his service.  

None of the post-service medical records obtained reflect 
that any of the claimed disabilities began in service or were 
caused by service.  Regarding the veteran's claims for 
cardiovascular disorders, including hypertension and 
arteriosclerotic heart disease and ulcer disease, there is 
likewise no evidence reflecting that any of these disorders 
were manifested to a compensable degree within one year of 
his discharge from service in June 1962.  The medical 
evidence does not show documentation of hypertension until 
1995, when elevated blood pressure was noted in records from 
cataract surgery, and the other cardiovascular problems are 
not shown to be manifested until 1996.  A problem with 
gastrointestinal bleeding is not shown until 1988 when he was 
treated for alcohol related problems and he was not 
specifically treated for an ulcer condition until 1999.

Regarding psychiatric problems, the evidence likewise fails 
to show a psychiatric disorder began in service, or that the 
veteran suffered from a psychosis that began within one year 
of his discharge from service in 1962.  The evidence reflects 
that he was treated for alcohol problems in 1988 and gave a 
history of psychiatric treatment following suicide attempts 
in the 1970's.  

None of the records concerning treatment for the veteran's 
cardiovascular problems, including hypertension, and none of 
the records addressing gastrointestinal problems or any 
psychiatric condition, contain any opinion linking any such 
disorder found to service. 

Where, as here, the claims turn on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a lay person, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether his claimed disabilities are 
the result of his active service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board finds that absent medical evidence supporting the 
argued causal nexus between the veteran's arteriosclerotic 
heart disease, hypertensive vascular disease, peptic ulcer 
disease and major depressive disorder and active service or, 
in the alternative, medical evidence establishing 
manifestation of his cardiovascular conditions, ulcer 
condition and psychiatric condition within the one-year 
presumptive period following discharge from active duty, the 
Board is not able to find that the veteran's arteriosclerotic 
heart disease, hypertensive vascular disease, peptic ulcer 
disease and major depressive disorder are the result of his 
active service.

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claims for 
entitlement to service connection for arteriosclerotic heart 
disease, hypertensive vascular disease, peptic ulcer disease 
and major depressive disorder and active service as the 
direct result of his active service or as manifested within 
the one-year presumptive period following his discharge from 
active service.  The benefits sought on appeal are 
accordingly denied.


ORDER

Service connection for arteriosclerotic heart disease is 
denied.

Service connection for hypertensive vascular disease is 
denied.

Service connection for peptic ulcer disease is denied.

Service connection for major depressive disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


